Citation Nr: 1505281	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-28 693	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left eye vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant was a member of the United Stated Navy Reserve from July 1984 to July 1992.  He had a verified period of active duty for training (ACDUTRA) from July 17, 1984, to November 22, 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

On January 14, 2011, the appellant testified at a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The instant matter was previously before the Board in October 2012, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via a February 2013 supplemental statement of the case (SSOC).


FINDING OF FACT

The appellant's left eye vision loss is not a disability for which compensation is payable; the evidence does not establish that the appellant's vision loss was subjected to a superimposed disease or injury that created an additional disability.


CONCLUSION OF LAW

Service connection for left eye vision loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the instant case, the appellant is seeking service connection for left eye vision loss, which he asserts was incurred as a result of an injury sustained while on summer camp training in the New York Harbor aboard the USS W. S. Sims in June 1985.  Specifically, the appellant has stated that while he was fixing one of the ship's gauges, a contractor aboard the ship fired a welding torch near the appellant and his left eye was hit with a welding arc flash.  The appellant stated that he reported to the ship's sick bay and was treated with an eye cream or salve and told to rest for the remainder of the day.  The appellant reported that several weekends later, he presented for a physical at the Huntington, West Virginia, Naval Reserve Center at which time an eye test was performed that showed him to be legally blind.

As discussed in the Board's prior action, VA disability compensation is payable only to veterans.  Although the Board previously indicated that the issue of eligibility for service connection in this case turns on the nature of the appellant's service at the time that the injury was alleged to have occurred and whether that service amounted to "active military, naval, or air service," development undertaken on remand reveals that, regardless of whether the appellant was serving on ACDUTRA or inactive duty training in June 1985, because his claimed disability is not one for which VA disability compensation is payable, the claim must be denied as a matter of law.  This is so because the evidence demonstrates that the appellant's left eye vision loss is not a disability within the meaning of applicable legislation relating to service connection.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (noting that "congenital diseases, but not defects, may be service connected"); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that "non-disease or non-injury entities such as congenital defects" are not "disabilities" within the meaning of 38 U.S.C. § 1110); 38 C.F.R. § 3.303(c) (2014) (providing that congenital or developmental defects and refractive error of the eye "are not diseases or injuries" for VA disability compensation purposes).  

In January 2013, the appellant was afforded a VA eye examination.  The examiner indicated that a review of the record showed that in July 1984, the appellant's vision in the right eye was 20/25 uncorrected and 20/20 corrected, and in the left eye was 20/200 uncorrected and 20/100 corrected, as recorded on his entrance examination report.  A diagnosis of amblyopia, left eye, was recorded at that time.  The examiner noted that a vision test given in August 1984 revealed the same findings.  The examiner then considered the appellant's reported in-service eye injury, alleged to have occurred in June 1985, noting that the appellant's service treatment records (STRs) showed that he presented for treatment in June 20, 1985, with complaints of stinging eyes and drainage from both eyes for one day.  The impression at that time was bacterial conjunctivitis.  The examiner then noted that the appellant was again seen in October 1985 with complaints of gradually decreasing left eye vision since July 1985.  The treatment report noted that the appellant's history was negative for ocular injury, surgery, or trauma.  At that time, the appellant's vision was recorded to be 20/60 in the right eye and 20/200 in the left eye.  

Visual acuity testing conducted as part of the January 2013 examination revealed that the appellant's distance vision in the left eye was 5/200 uncorrected and 20/100 corrected, and near vision was 5/200 uncorrected and 20/200 corrected.  The examiner indicated that this vision was consistent with the appellant's vision measured prior to his alleged June 1985 injury.  Physical examination of the appellant also failed to reveal findings typical of visual problems due to remote trauma, such as scarring of the conjunctiva, cornea, or retina, the development of a cataract, or abnormal visual fields.  The examiner diagnosed the appellant as having anisometric amblyopia of the left eye, which he stated is a disorder of the visual system characterized by a deficiency in vision in an anatomically healthy eye caused by unequal refractive error between the two eyes.  The examiner explained that the infant brain develops connections from the eyes to the visual cortex and normal development is predicated upon binocular vision that is equal from both eyes.  The examiner stated that if there is a substantial refractive error that is not bilaterally symmetrical and that is not corrected by early childhood, there is no mechanism whereby the brain makes equal connections and the better eye will receive more cortical connections and the lesser eye will receive fewer.  The examiner further explained that what then happens is that vision is partially suppressed from the lesser eye in that the brain does not interpret the received images correctly and that even though there is no disease process in the suppressed eye, it can never be refracted to perfect vision because the brain is simply unable to interpret the images that are being sent.  The examiner then stated that, by definition, anisometric amblyopia is a defect caused by a refractive error in the eye, and opined that it is less likely than not that the appellant's current vision loss is caused by or related to any trauma sustained during military service, noting, that the appellant has had consistent vision before and since his alleged injury and that all examination findings are consistent with the condition of anisometric amblyopia.

Given the VA examiner's opinion and explanation, the Board finds that service connection is not warranted for the appellant's claimed left eye vision loss.  This is so because the appellant's left eye vision loss is consistent with anisometric amblyopia, which is a defect caused by a refractive error in the eye and is therefore not a disease or injury for which disability compensation is payable.  See 38 C.F.R. §§ 3.303(c), 4.9.  There is also no indication of a superimposed disability during service which could have caused or aggravated the Veteran's refractive error.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Indeed, as noted by the VA examiner, the appellant's left eye vision loss has been consistent since before service.  Accordingly, because the appellant has not been shown to have an eye-related disability for which compensation may be payable, the Veteran's claim of service connection for left eye vision must be denied as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9; see Winn, supra. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board finds that under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the appellant would result in a different outcome because the facts make clear that the appellant's claimed disability is a refractive error for which VA disability compensation is not payable.  Further, VA has no further duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The appellant was also afforded an adequate VA examinations in connection his claim of service connection.  A review of the examination reports shows that the examiner reviewed the claims folder and conducted thorough examinations of the Veteran.  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's service connection and that the examiner's opinion regarding the nature of the Veteran's vision loss is supported by an adequate explanation.  Thus, the Board has properly assisted the appellant by affording him an adequate VA examination.


ORDER

Entitlement to service connection for left eye vision loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


